Citation Nr: 0403089	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  99-22 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
disabilities.

2.  Entitlement to an increased disability rating for 
service-connected opiate dependence, currently evaluated as 
noncompensably disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Legal Aid Society of Greater 
Cincinnati



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active service from November 27, 1979 to 
March 20, 1980.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).  

Procedural history

In January 1995, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
In April 1998, the RO received the veteran's request to 
reopen the claim.  In a November 1998 rating decision, the RO 
declined to reopen the claim.  

In the November 1998 RO rating decision, the veteran was also 
granted service connection for opiate dependence and was 
awarded a noncompensable disability rating therefor.  The 
veteran disagreed with the November 1998 rating decision both 
as to the rating assigned his opiate dependence and as to the 
RO's refusal to reopen his previously denied claim of 
entitlement to service connection for a psychiatric disorder.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 1999.  

In February 2002, the Board remanded the two claims for 
further evidentiary development.  In June 2003, after the 
requested development was accomplished, the RO issued a 
supplemental statement of the case (SSOC) which confirmed and 
continued previous denials.  

Independent of the above, the veteran disagreed with a March 
1999 RO rating decision which denied TDIU.  The RO issued a 
statement of the case (SOC) in July 2001.  The Board reviewed 
the veteran's VA claims folder in conjunction with its 
February 2002 decision and determined that a timely 
substantive appeal as to that issue had not been received.  
See the Board's February 5, 2002 decision, pages 4-5.  The 
Board wrote to the veteran in November 2003, with a copy to 
his attorney, and offered him the opportunity to submit 
evidence showing that a substantive appeal was in fact filed 
on time.  In January 2004, the veteran's attorney submitted a 
copy of his substantive appeal (VA Form 9) referencing the 
issue of entitlement to TDIU, with a stamp showing that it 
had been received by VA on August 31, 2001.  [The Board 
observes that this form was evidently filed at the VA office 
in Cincinnati rather than the RO in Cleveland, but sees no 
reason to dispute that the document was filed in an 
appropriate VA office.  Cf. 38 C.F.R. § 20.300 (2003).]  The 
Board  accepts this document as proof of timely receipt by VA 
of the veteran's substantive appeal.  See 38 U.S.C.A. § 7105 
(West 2002).  Accordingly, the TDIU issue is before the Board 
on appeal.

Issues not on appeal

The Board's February 2002 decision included decisions on the 
merits as to the issues of the veteran's entitlement to 
increased ratings for the veteran's left femur fracture 
residuals and a low back disorder, which were on appeal at 
that time.  
In addition, although denying an increased rating for a left 
femur disability, the Board granted a separate noncompensable 
disability rating for surgical scars on the left thigh.  The 
Board's decision is final.  See 38 C.F.R. § 20.1100 (2003).  
Accordingly, those matters will be addressed no further 
herein.
 
Other matters

Certain facts bearing on this appeal have changed during the 
course of the appeal.  For the sake of completeness, and to 
avoid possible confusion, the Board will briefly state the 
current status as to the veteran's competence and 
representation. 

Competence

At the time of its February 2002 decision, the veteran had 
been adjudicated to be incompetent for VA purposes.  Since 
that time, in a September 2003 rating decision, the veteran 
was found competent.

Representation

The Board also notes that it appeared at the time of the 
February 2002 remand that  the veteran's representative had 
withdrawn.  However, in subsequent communications, most 
recently in January 2004, the Board has received 
correspondence from the representative indicating ongoing 
legal representation.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As noted in the INTRODUCTION, the veteran's substantive 
appeal as to the issue of entitlement to TDIU was not of 
record, at least at the Board, until submitted by the 
veteran's attorney in January 2004.  Upon review of that 
document, dated August 2001, it appears that the veteran 
requested a personal hearing to be conducted at the VA office 
in Cincinnati by a Veterans Law Judge.  Moreover, while the 
substantive appeal relates specifically to the issue of TDIU, 
the veteran also mentioned that he was appealing the "other 
issues [in the] Form 9s already filed [in] 11/99".  Thus, 
the Board thus believes that he did not limit his request for 
a hearing to the TDIU issue, but wishes that the hearing 
address all issues currently on appeal.

The Board can identify no evidence of record indicating that 
the veteran was scheduled for such a hearing or that a 
hearing was in fact conducted.  Further, the record does not 
reflect that the veteran has withdrawn his request for a 
hearing.  
Therefore, to ensure full compliance with due process 
requirements, a hearing must be conducted prior to Board 
adjudication of the issues on appeal.  See, in general, 
38 C.F.R. §§ 3.103, 20.700 (2003).  

The Board draws the attention of the veteran, his 
representative and the RO to the provisions of 38 C.F.R. 
§§ 20.704(a) and 20.705(b) (2003) concerning locations of 
hearings.  The Board specifically does not instruct the RO to 
schedule a hearing in Cincinnati, if such is not feasible.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

After determining whether the veteran 
still desires a personal hearing, and 
informing him of his options in this 
regard, including any options as to 
location of the hearing, VBA should 
schedule a hearing before a Veterans Law 
Judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




